Name: 2005/6/EC: Commission Decision of 27 December 2004 setting out the arrangements for Community comparative trials and tests on propagating and planting material of Fragaria x ananassa Duch. under Council Directive 92/34/EEC for the year 2005 (notified under document number C(2004) 5290)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  research and intellectual property;  EU finance;  technology and technical regulations
 Date Published: 2005-01-05; 2005-10-14

 5.1.2005 EN Official Journal of the European Union L 2/17 COMMISSION DECISION of 27 December 2004 setting out the arrangements for Community comparative trials and tests on propagating and planting material of Fragaria x ananassa Duch. under Council Directive 92/34/EEC for the year 2005 (notified under document number C(2004) 5290) (2005/6/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production (1), and in particular Article 20(4), (5) and (6) thereof, Whereas: (1) Directive 92/34/EEC provides for the necessary arrangements to be made by the Commission for Community comparative trials and tests of propagating and planting material. (2) The technical arrangements for the carrying out of the trials and tests have been made within the Standing Committee on Propagating Material and Plants of Fruit Genera and Species. (3) A call for projects for the carrying out of those trials and tests was published on 21 June 2004 on the Internet site of the Community institutions (2). (4) The proposals have been assessed according to the selection and awarding criteria set out in the call for projects. The projects, the bodies responsible for the carrying out of tests and trials and the eligible costs as well as the maximum Community financial contribution corresponding to 80 % of the eligible costs should be established. (5) Community comparative trials and tests should be carried out in the year 2005 on propagating and planting material harvested in 2004, and the details of such trials and tests, the eligible costs as well as the maximum Community financial contribution should also be set out yearly by an agreement signed by the authorised officer of the Commission and the body responsible for carrying out of trials. (6) Adequate representativity of the samples included in the trials and tests should be ensured, at least for certain selected plants. (7) Member States should participate in the Community comparative trials and tests, in so far as propagating and planting material of the plants concerned are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, HAS DECIDED AS FOLLOWS: Article 1 Community comparative trials and tests shall be carried out in 2005 on propagating and planting material of Fragaria x ananassa Duch. The eligible costs as well as the maximum Community financial contribution for the trials and tests for 2005 shall be as set out in the Annex. The details of the trials and tests are set out in the Annex. Article 2 In so far as propagating and planting material of the plants of Fragaria x ananassa Duch. is usually reproduced or marketed in their territories, the Member States shall take samples of this material and make it available to the Commission. The Member States shall cooperate for technical aspects such as the sampling and inspections related to carrying out tests and trials. Article 3 The maximum Community financial contribution corresponding to 80 % of the eligible costs of a trial or test continued on this basis shall not exceed the amount specified in the Annex. Article 4 This Decision is addressed to the Member States. Done at Brussels, 27 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Commission Directive 2003/111/EC (OJ L 311, 27.11.2003, p. 12). (2) http://europa.eu.int/comm/food/plant/call2004/index_en.htm. ANNEX Trials and tests to be carried out in 2005 Species Number of samples Conditions to be assessed Responsible body Eligible costs (EUR) Maximum Community financial contribution (equivalent to 80 % of the eligible costs) (EUR) Fragaria x ananassa Duch. 120 Varietal identity and purity Plant health (field) Plant health (laboratory) BSA Hannover (D) 24 650 19 720 TOTAL COMMUNITY FINANCIAL CONTRIBUTION 19 720